    Case: 1:20-cv-05003 Document #: 39 Filed: 01/18/21 Page 1 of 2 PageID #:1247




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
____________________________________
                                          )
Nowstalgic Toys, Inc.,                    ) Case No.: 20-cv-5003
                                          )
             Plaintiff,                   )
      v.                                  ) Judge: Honorable Matthew F. Kennelly
                                          )
Yiwu Huating Imp & Exp Co., Ltd., et al., )
                                          ) Magistrate: Honorable M. David Weisman
             Defendants.                  )
____________________________________)

                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Nowstalgic

Toys, Inc. (“Nowstalgic Toys” or “Plaintiff”), having reached a settlement conditioned on

payment of restrained assets held by third-parties, hereby dismisses this action, with leave to

reinstate within one hundred and eighty (180) days, as to the following Defendants:

 Doe          Seller Name                       Seller ID                             Email
         Yiwu Hecheng Import &
   6
         Export Co., Ltd.
                                   Hecheng-group                         sales@hecheng-group.com
         Yiwu Power Import &
  21
         Export Co., Ltd.
                                   yiwupower                             info@yiwupower.com

  104    Lopez St                  A11ZV5BRMHYNWK                        hotseller2015@outlook.com
  107    MENGXI-NA                 A200LVDU6JHWLU                        trjcudfm@outlook.com
  111    Hinjery                   A3L0ALC3BGIRBT                        Pradein@Josefesle.com
  117    Jiadi US                  AUIHUJ55LLQYP                         jiadiwangluoUS@outlook.com
  201    koozonemall               koozonemall                           koozones@hotmail.com
  260    abcseller                 556da9e99fb8ca1a0d4d9a8b              abcseller@yahoo.com
  261    goodtops365               556dadfaa2c01a27bd57a6c6              goodtops365@yahoo.com
  265    gigibaobao                559d1d37b454f44039f3412b              gigibaobao2015@yahoo.com
  277    goodeals                  58ba353252de36528570d132              goodeals77@outlook.com
   Case: 1:20-cv-05003 Document #: 39 Filed: 01/18/21 Page 2 of 2 PageID #:1248




  278   cocosplay                  58bfe9a30c83f357930e854a         cocosplay@outlook.com
  281   pcmeal                     58d236730cb628529eae3763         pcmealo@outlook.com
  283   Yourwatch                  58da0bc959d98d53553c828c         yourswatch@outlook.com
  286   mhstyle                    596f2250b1a4ca3828ff05f9         mhostyle@outlook.com
  295   Jianjun dai lucky          5afe89345bc05c19f9e4de6a         jianjundailuc@outlook.com
  301   ttBWWSTK                   5b3703f648fca9250f9831a6         ttbwwstk@outlook.com


Dated this 18th of January, 2021

                                                                      Respectfully submitted,

                                                                         By:    /s/ Rishi Nair

                                                                                    Rishi Nair
                                                                            ARDC # 6305871
                                                                              Kevin J. Keener
                                                                            ARDC # 6296898
                                                                    Keener & Associates, P.C.
                                                              161 N. Clark Street, Suite #1600
                                                                            Chicago, IL 60601
                                                                               (312) 375-1573
                                                                  rishi.nair@keenerlegal.com
                                                               kevin.keener@keenerlegal.com
